USCA1 Opinion

	




        December 28, 1995       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1683                         TIMOTHY SCOTT BAILEY SMITH, ET AL.,                               Plaintiffs, Appellants,                                          v.                                JANE SHEEHAN, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                            FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                Selya, Stahl and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Timothy Scott Bailey Smith on brief pro se.            __________________________            Andrew  Ketterer, Attorney  General, and Leanne  Robbin, Assistant            ________________                         ______________        Attorney General, on brief for appellees.                                 ____________________                                 ____________________                      Per Curiam.  On cross-motions for summary judgment,                      __________            the district  court granted defendants' motion  on the merits            and dismissed the case.   Plaintiffs main challenge on appeal            is to the timing,  and manner of service, of  the defendants'            motion.   We have carefully  reviewed the record  and briefs,            and see no abuse of discretion in the magistrate's refusal to            compel defendants first to file an answer.  See Fed. R.  Civ.                                                        ___            P.  56(b).  There was also no  prejudice to the plaintiffs in            the  few days' delay caused by the defendants' mailing of the            motion to the wrong address.                       Plaintiffs'  constitutional  challenges  to  events            that  occurred in  the state  proceedings after  the district            court  entered its judgment in  this case are  not properly a            subject  of this appeal.   This court does  not have original            jurisdiction  to  entertain  such  complaints.     Seeing  no            exceptional   reason   to   consider  plaintiffs'   remaining            arguments  (one made for the first time on appeal, the others            without  developed  argumentation),  the  judgment  below  is            affirmed.            ________                                         -2-